Citation Nr: 0512317	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  03-33 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for deviated nasal septum 
with nasal deformity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel



INTRODUCTION

The veteran had active service from November 1960 to November 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied reopening the claim for service 
connection for deviated nasal septum with nasal deformity.  


FINDING OF FACT

The veteran has residuals of an in-service nasal trauma.


CONCLUSION OF LAW

Residuals of deviated nasal septum with nasal deformity was 
incurred in peacetime service.  38 U.S.C.A. § 1131 (West 
2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the request to reopen the claim for service connection for a 
deviated septum with nasal deformity.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC), and supplemental statement of the case (SSOC) informed 
the appellant of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from November 2002, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA letter predated the rating decision.  The 
RO also supplied the appellant with the applicable 
regulations in the SOC issued in September 2003.  The basic 
elements for reopening a claim have remained unchanged 
despite the change in the law with respect to the duty to 
assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

In Mayfield v. Nicholson, No. 02-1077 (US. Vet. App. April 
14, 2005), the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports to the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the letter dated in November 2002 
specifically described the evidence needed to substantiate 
the claim and requested the appellant to "send the 
information describing additional evidence or the evidence 
itself to the [RO]."  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records and private medical records.  The appellant 
was afforded a VA examination.  The appellant was also 
afforded a Decision Review Officer (DRO) Hearing.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claim.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

New claim theory

Service connection for a deviated septum was previously 
addressed by the AOJ and the Board of Veterans' Appeals.  In 
essence, it was concluded that the deviated septum had 
existed prior to service and had not been aggravated therein.  
Specifically, any increase had been due to natural progress.  
Although the decisions are final, the office of General 
Counsel has issued an opinion regarding the presumption of 
soundness and the evidentiary requirement to rebut the 
presumption.  This decision constitutes a liberalizing issue 
and provides a basis to adjudicate the claim de novo.

Servcie connection

The veteran filed a claim for service connection for a 
deviated septum in March 1964.  He stated that he had injured 
his nose while in basic training and had incurred a deviated 
septum as a result of which he underwent a septectomy while 
in service.

The RO, in a May 1964 decision, denied the veteran's claim 
for service connection for a deviated septum with nasal 
deformity.  The RO based his decision on the service medical 
records and a VA examination of May 1964.  Service medical 
records showed a diagnosis of a deviated septum and a 
septectomy in September 1962.  X-rays of the nose of May 1964 
showed no residual evidence of fracture.  In denying service 
connection the RO found that, although there was evidence in 
the service medical records of a diagnosis of a deviated 
septum and subsequent septectomy, there was no evidence of an 
in-service injury to the nose.  The RO determined that since 
a deviated septum is either a congenital defect or caused by 
trauma, there being no evidence of an in-service trauma, the 
deviated septum pre-existed service.

The Board denied service connection in November 1964.  

In April 1978 the veteran filed a request to reopen the 
claim.  He stated that he had injured his nose during basic 
training which resulted in his deviated septum and current 
nasal and breathing problems.

The RO, in a decision dated in July 1978, denied the 
veteran's request to reopen the claim.  The veteran did not 
appeal the RO's decision, and it became final.  At the time 
of the decision, the record included the service medical 
records, the veteran's claim, a letter from a private 
physician and a VA examination report.  

Added to the record since July 1978, are additional private 
medical records dated between February 1982 and July 2000, a 
VA examination of December 2003, and testimony from the 
veteran during a December 2004 DRO hearing.  

On a VA examination of December 2003, the veteran reported 
having frontal headaches over the maxillary, ethmoid and 
frontal sinuses with painful eyes and discharge from the 
nose.  He reported symptoms these symptoms all year long.  
The VA examiner noted that the veteran had no tenderness over 
the sinuses, including frontal, ethmoid and maxillary.  The 
mucosa was unremarkable.  X-ray of nasal series dated of 
December 2003 showed a slight deviation of the septum towards 
the right.  There was apparent surgical absence of the 
anterior aspect of the nasal bones.  Soft tissue was 
unremarkable.  CT scan of the sinuses was normal.  The 
diagnosis included chronic sinusitis in remission, and slight 
nasal septum deviation status post surgical correction.  The 
VA examiner opined that "[i]t cannot be said without 
speculation that [the veteran's] current symptoms of chronic 
sinusitis are associated or not with his history of deviated 
septum."

At a December 2004 DRO hearing, the veteran stated that he 
had injured his nose while in basic training in January 1961 
and that he had problems with his nose ever since.

Our review reflects that the AOJ had determined that in the 
absence of a record of a nasal injury in service, the 
condition was considered to be congenital.  However, there is 
nothing competent to support a conclusion that the condition 
was developmental at this time.  See 38 C.F.R. § 3.303(c).  
Rather, in September 1962 there was a diagnosis: deflection, 
nasal septum, secondary to nasal fracture AI in 1961.  It was 
also concluded that the condition was in line of duty.

The Board does not accept that every incident in service 
needs to be documented.  A diagnosis for treatment purposes 
establishing an in-service injury certainly constitutes 
evidence.  Furthermore, an in-service determination of a 
favorable in line of duty determination has legal 
implications.  38 CFR 3.1(m).  Such finding is binding upon 
VA unless patently inconsistent.  In this case, there is 
noting that is patently inconsistent with the favorable line 
of duty determination.  The enlistment examination was 
negative for pertinent pathology.  There was an in-service 
diagnosis consistent with trauma, there was a favorable line 
of duty determination and the veteran's competent lay 
statements regarding injury have not changed.  

There is nothing that would rebut the presumption of 
soundness based upon revised standards and there is nothing 
to establish that the in-service diagnosis is incorrect.  In 
sun, there was in-service injury resulting in disability.


ORDER

Service connection for a deviated septum with nasal deformity 
is granted.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


